Exhibit 10.46




GUARANTOR JOINDER AGREEMENT
This Guarantor Joinder Agreement (this “Agreement”) dated as of March 28, 2019
is made by each of the parties on Schedule I hereto (the “Additional
Guarantors”), in favor of JPMorgan Chase Bank, N.A., as Administrative Agent (in
such capacity, the “Administrative Agent”) for the Lenders under the Credit
Agreement referred to below.


RECITALS


WHEREAS, reference is made to the Credit Agreement dated as of March 23, 2018,
as amended by that certain First Amendment dated as of March 5, 2019 (as may be
further amended, amended and restated, supplemented or otherwise modified, the
“Credit Agreement”), among STERIS Limited, a company organized under the laws of
England and Wales (formerly known as STERIS plc) (“STERIS Limited”), as a
Borrower, STERIS Corporation (“STERIS Corporation”), as a Borrower, the
Guarantors parties thereto from time to time, the Lenders parties thereto and
the Administrative Agent.


WHEREAS, pursuant to the Credit Agreement, the Lenders have severally agreed to
make Advances to the Borrowers upon the terms and subject to the conditions set
forth therein;
WHEREAS, each Additional Guarantor is an Affiliate of STERIS Limited;


WHEREAS, the proceeds of the Advances may be used in part to enable the
Borrowers to make valuable transfers to the Additional Guarantors in connection
with the operation of their respective businesses; and


WHEREAS, each Additional Guarantor acknowledges that it will derive a
substantial direct or indirect benefit from the making of the Advances.


Accordingly, the parties hereto agree as follows:


Section 1. Definitions. Except as otherwise defined in this Agreement, terms
defined in the Credit Agreement are used herein as defined therein.
Section 2. Joinder. As of the date hereof, each Additional Guarantor hereby
agrees that it shall become a “Guarantor” under and for all purposes of the
Credit Agreement with the same force and effect as if originally named therein
as a Guarantor and, without limiting the generality of the foregoing, hereby
expressly assumes all obligations and liabilities of a Guarantor under the
Credit Agreement and the other Loan Documents, including those set forth in
ARTICLE VIII of the Credit Agreement.
Section 3. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York.


Active.29813459.2.docx

--------------------------------------------------------------------------------




Section 4. Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement. Delivery of an
executed counterpart of a signature page to this Agreement by telecopier,
facsimile or in a .pdf or similar file shall be effective as delivery of a
manually executed counterpart of this Agreement.
Section 5. Miscellaneous. This Agreement shall constitute a “Loan Document” for
all purposes of the Credit Agreement and the other Loan Documents.
[SIGNATURE PAGES FOLLOW]








































Active.29813459.2.docx

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Additional Guarantors have caused this Guarantor Joinder
Agreement to be duly executed and delivered as of the day and year first above
written.


STERIS plc, a company organized under the laws of Ireland
 
By:
 
/s/ Michael J. Tokich
 
Name: Michael J. Tokich
 
Title: Senior Vice President and Chief Financial Officer





STERIS Emerald IE Limited
 
By:
 
/s/ Michael J. Tokich
 
Name: Michael J. Tokich
 
Title: Director





Acknowledged:


JPMORGAN CHASE BANK, N.A., as Administrative Agent
By:
 
/s/ Brendan Korb
 
Name: Brendan Korb
 
Title: Vice President









[Signature Page to Guarantor Joinder – Credit Agreement]


Active.29813459.2.docx

--------------------------------------------------------------------------------




Schedule I


STERIS plc
STERIS Emerald IE Limited




Active.29813459.2.docx